DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This is in response to Application filed on December 26, 2019 in which claims 1-10 are presented for examination.

Claim Objections
Claims 3, 4 and 5 are objected to because of the following informalities: 
Claim 3 recites “wherein the cooling pad comprises a cooling composition”, which could read as -- wherein the cooling pad comprises the cooling composition --, since it appears that “a cooling composition” in claim 3 and “a cooling composition” previously introduced in claim 1 are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the cooling pad of claim 1”,  which is indefinite since it is unclear as to how the cooling pad recited in claim 1, includes the limitations of claim 4. While it is clear that claim 1 recites that the neck collar comprises a cooling pad, in which the cooling pad is part of the therapeutic wearable device, it is unclear as to how the cooling pad has a first glasses connector loop secured to the first end and a second glasses connector loop secured to the second end as claimed, since the first end and the second end are structures of the neck collar and are not structures of the cooling pad. For purposes of Examination, since the structures of since the first end and the second end are structures of the neck collar, with the neck collar being part of a therapeutic device as recited in claim 1, Examiner is interpreting the preamble of claim 4 to read as “The therapeutic wearable device of claim 1”.
Claim 5 recites “the cooling pad of claim 4”, which is indefinite since it is unclear as to how the cooling pad recited in claim 1, includes the limitations of claim 4 and claims 5. As stated above, for purposes of Examination, since the structures of since the first end and the second end are structures of the neck collar, with the neck collar being part of a therapeutic device as recited in claim 1, Examiner is interpreting the preamble of claim 5 to read as “The therapeutic wearable device of claim 4”.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Depplito (2013/0117907) in view of Wilkinson (2012/0291233) in view of Spitler (5,005,374).
Regarding claim 1, Depplito teaches, A therapeutic wearable device (figures 28 and 29, [0069],[0043], the device of figures 28 and 29, since 110 of figures 28 and 29 is “placed around a wearer's neck”, the wearer benefits from having their neck protected, 
While Depplito discloses in [0069] that  “the scarf 110 may be placed around a wearer's neck 128 and the strand 130 inserted through the grommets 125 and 127. The strand 130 can include a clasp, hook or other fastening device (not shown) to allow the strand 130 to be selectively secured to itself after it is inserted through the grommets 125, 127”, Depplito fails to teach, the neck collar further comprising a cooling pad including a cooling composition capable of generating a cold temperature for a period of time, a fastening cord comprising a first end having a first hook and a second end having a second hook, wherein the first hook releasably attaches to the first fastening loop and the second hook releasably attaches to the second fastening loop.
Wilkinson, connection members for a garment, Abstract and [0041], teaches, a fastening cord comprising a first end having a first hook and a second end having a second hook, wherein the first hook releasably attaches to the first fastening loop and 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening cord of Depplito with first and second hooks that releasably attach to respective fastening loops as taught by Wilkinson in order to provide the user with “modular strap segments [that] are chosen and configured according to the consumer's desired aesthetic appearance and strap arrangement”, [0008], while also maintaining the function of the fastening cord to help retain the scarf.
While Depplito discloses in [0043], “A scarf, as referred to herein, can be formed from one or more layers of material…the scarf can be made from various materials; including silk, cashmere, wool, viscose, chiffon, polyester, pashmina, nylon, cotton, acrylic, and further textiles or materials suitable for neckwear”, the combined references fail to teach, the neck collar further comprising a cooling pad including a cooling composition capable of generating a cold temperature for a period of time.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neck collar of Depplito with a cooling pad as taught by Spitler in order to provide the user with an option to add “a removable cold pack insert”, Col. 2 ln. 5-6 which would  “provide an iceless thermal wrap which cools an individual…without dripping or condensing after several hours of use”, Col. 1-2 ln. 67-2.

The combined references as combined above, fail to teach, wherein the neck collar comprises an outer fabric layer and the cooling pad is disposed inside the outer fabric layer.
However, Spitler teaches, wherein the neck collar comprises an outer fabric layer and the cooling pad is disposed inside the outer fabric layer (“The collar 10 comprises a fabric sleeve or band 14 having a thermally insulating outer layer 16 and a non-insulating inner layer 18”, Col. 3 ln. 44-46, “The band 14 includes a pair of opposite ends 20, 22 and a pair of edges 24, 26, which extend longitudinally between the ends 20, 22.  One of the ends 22 includes an opening 28 which leads to a cavity 30 for containing a flexible cold pack insert 32”, Col. 3 ln. 51-55, “Cold pack inserts 32 are well known in the art and are readily available from commercial sources”, Col. 3 ln. 58-59, therefore, 14 comprises 16 and 32 is disposed inside 16, figures 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide outer layer and the cooling pad of the combined references the construction of having the cooling pad disposed inside the outer fabric layer, as further taught by Spitler, in order to provide the user with a structure that “allows easy insertion and removal of the insert 32, so that band 14 can be washed in a conventional washing machine”, Col. 55-57.
Regarding claim 3, the combined references teach, wherein the cooling pad comprises a cooling composition comprising at least one of a plurality of polymer beads, .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Depplito (2013/0117907) in view of Wilkinson (2012/0291233) in view of Spitler (5,005,374) in view of Depplito figure 17 (2013/0117907).
Regarding claim 4, while Depplito discloses “the strand 130 inserted through the 
grommets 125 and 127”, in [0069], the combined references fail to teach, wherein a first glasses connector loop is secured to the first end and a second glasses connector loop is secured to the second end.
	However, Depplito discloses in [0062], “a scarf 10 having three pairs of apertures 20a,b, 20c,d and 20e,f for holding a separate accessory strand 30a-c, respectively”, figure 17. Therefore, Depplito figure 17 teaches, wherein a first glasses connector loop is secured to the first end and a second glasses connector loop is secured to the second end (20c is attached to the first end and 20d is attached to the second end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second ends of the neck collar of Depplito, a first glasses connector loop and a second glasses connector loop, as taught by Depplito figure 17, in order to provide the user with the ability to have .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Depplito (2013/0117907) in view of Wilkinson (2012/0291233) in view of Spitler (5,005,374) in view of Depplito figure 17 (2013/0117907) in view of Marks (4,471,509).
Regarding claim 5, the combined references teach, first glasses connector loop and the second glasses connector loop (as combined above, Depplito, 110  has 20c and 20d).
While Depplito discloses that 20c and 20d are for holding an accessory strand, see [0062], and discloses in [0007], “At least one of two opposed ends of the accessory strand includes a fastener, which is used to secure the fastener end of the strand to another portion of the accessory strand”, the combined references fail to teach, further comprising a first glasses cord having a first end with a first hook and a second end with a second hook, and a second glasses cord having a first end with a first hook and a second end with a second hook, wherein the first hook of the first glasses cord 5releasably attaches to the first glasses connector loop and the first hook of the second glasses cord releasably attaches to the second glasses connector loop.
Marks, a neck strap, Abstract, teaches, further comprising a first glasses cord having a first end with a first hook and a second end with a second hook, and a second glasses cord having a first end with a first hook and a second end with a second hook, wherein the first hook of the first glasses cord 5releasably attaches to the first glasses connector loop and the first hook of the second glasses cord releasably attaches to the second glasses connector loop (“a pair of eyeglasses about the neck, the ends 14 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the neck collar having first and second connector loops of the combined references with, a first glasses cord and a second glasses cord having a respective hook that 5releasably attaches to respective connector loops, as taught by Marks, in order to provide the user with the ability to have “to form an eyeglass strap to secure a pair of eyeglasses about the neck of a wearer”, Col. 1 ln. 44-45.
Claims 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Depplito (2013/0117907) in view of Marks (4,471,509) in view of Spitler (5,005,374).

While Depplito discloses in [0069] that  “The strand 130 can include a clasp, hook or other fastening device (not shown) to allow the strand 130 to be selectively secured to itself after it is inserted through the grommets 125, 127”, Depplito fails to teach, the neck collar further comprising a cooling pad including a cooling composition capable of generating a cold temperature for a period of time; attaching a first hook of a first glasses cord to the first glasses connector loop and attaching a second hook of the first glasses cord to a pair of glasses; and attaching a first hook of a second glasses 
Marks, a neck strap, Abstract, teaches, attaching a first hook of a first glasses cord to the first glasses connector loop and attaching a second hook of the first glasses cord to a pair of glasses; and attaching a first hook of a second glasses cord to the second glasses connector loop and attaching a second hook of the second glasses cord to the pair of glasses (“a pair of eyeglasses about the neck, the ends 14 and 16 are secured at either end of the necklace section 12 to form a strap for holding the pair of eyeglasses. A first construction of the ends 14 and 16 is illustrated in FIG. 4. The ends are substantially identical and the description of one is fully applicable to the other.  The end 14 illustrated in FIG. 4 includes a bell shaped body 30 forming a hollow cylindrical shape with one open end. The opposite end of the body forms a closure having an aperture 32 therethrough. The body 30 is constructed with an exterior shape and of materials to provide a pleasing appearance. A length of resilient strap material 34 is looped in its midsection with the free ends thereof extending through the aperture 32.  The free ends are crimped within the body 30 by a crimp 36”, Col. 2-3 ln. 66-13, “The resilient straps 34 may then be pressed over the earpieces 48 and 50 of a pair of eyeglasses 52 as shown in FIG. 3”, Col. 3 ln. 24-27, therefore, 46 of 14 is attached to the first 20 and a first 34 of 14 is attached to 52; and 22 of 16 is attached to the second 20 and a second 34 of 16 is attached to 52, figures 1, 3 and 4, Examiner notes: figure 1 shows 22 as being interlocked with 10, however, 22 could also be interlocked with 16, which is the construction of the structure 14).

While Depplito discloses in [0043], “A scarf, as referred to herein, can be formed from one or more layers of material…the scarf can be made from various materials; including silk, cashmere, wool, viscose, chiffon, polyester, pashmina, nylon, cotton, acrylic, and further textiles or materials suitable for neckwear”, the combined references fail to teach, the neck collar further comprising a cooling pad including a cooling composition capable of generating a cold temperature for a period of time.
Spitler, a thermal wrap fabric band, Abstract, teaches, the neck collar further comprising a cooling pad including a cooling composition capable of generating a cold temperature for a period of time (“The band 14 includes a pair of opposite ends 20, 22 and a pair of edges 24, 26, which extend longitudinally between the ends 20, 22.  One of the ends 22 includes an opening 28 which leads to a cavity 30 for containing a flexible cold pack insert 32”, Col. 3 ln. 51-55, “Cold pack inserts 32 are well known in the art and are readily available from commercial sources…The "CRYOMAT" product, shown in FIG. 5, is marketed in the form of laminated plastic sheets 34, 36.  A plurality of individually sealed compartments or pillows 38 are formed between the sheets 34, 36, preferably in rows and columns. Each compartment 38 is filled with a mixture 39 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neck collar of Depplito with a cooling pad as taught by Spitler in order to provide the user with an option to add “a removable cold pack insert”, Col. 2 ln. 5-6 which would  “provide an iceless thermal wrap which cools an individual…without dripping or condensing after several hours of use”, Col. 1-2 ln. 67-2.
Regarding claim 7, the combined references teach, wherein the neck collar comprises an outer fabric layer and the cooling pad (110 of Depplito comprises an outer fabric layer, see [0043] and as combined above, 110 includes 32 of Spitler).
The combined references as combined above, fail to teach, the cooling pad is disposed inside the outer fabric layer.
However, Spitler teaches, wherein the neck collar comprises an outer fabric layer and the cooling pad is disposed inside the outer fabric layer (“The collar 10 comprises a fabric sleeve or band 14 having a thermally insulating outer layer 16 and a non-insulating inner layer 18”, Col. 3 ln. 44-46, “The band 14 includes a pair of opposite ends 20, 22 and a pair of edges 24, 26, which extend longitudinally between the ends 20, 22.  One of the ends 22 includes an opening 28 which leads to a cavity 30 for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide outer layer and the cooling pad of the combined references the construction of having the cooling pad disposed inside the outer fabric layer, as further taught by Spitler, in order to provide the user with a structure that “allows easy insertion and removal of the insert 32, so that band 14 can be washed in a conventional washing machine”, Col. 55-57.
Regarding claim 8, the combined references teach, wherein the cooling pad comprises a cooling composition comprising at least one of a plurality of polymer beads, ice cubes, cold-water, heat-storing antifreeze solution, a polymeric cold- retaining agents, and endothermic ingredients (Spitler, 32 comprises cooling composition comprising a polymeric cold- retaining agents, “A cavity is formed between the two layers for receiving a flexible cold pack containing deionized water and a chemical freezing agent”, Col. 2 ln. 29-34, “Cold pack inserts 32 are well known in the art and are readily available from commercial sources”, Col. 3 ln. 58-59).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Depplito (2013/0117907) in view of Marks (4,471,509) in view of Spitler (5,005,374) in view of Depplito figure 17 (2013/0117907).
Regarding claim 9, while Depplito discloses “the strand 130 inserted through the 

	However, Depplito discloses in [0062], “a scarf 10 having three pairs of apertures 20a,b, 20c,d and 20e,f for holding a separate accessory strand 30a-c, respectively”, figure 17. Therefore, Depplito figure 17 teaches, wherein a first fastening loop is coupled to the first 5end of the neck collar and a second fastening loop is coupled to the second end of the neck collar (20c is attached to the first end of 10 and 20d is attached to the second end of 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second ends of the neck collar of Depplito, a first fastener loop and a second fastener loop, as taught by Depplito figure 17, in order to provide the user with the ability to have “one or more accessory strands 30a-c can be threaded through the mutual pairs of apertures 20a,b, 20c,d and 20e”, [0062].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Depplito (2013/0117907) in view of Marks (4,471,509) in view of Spitler (5,005,374) in view of Depplito figure 17 (2013/0117907) in view of Wilkinson (2012/0291233).
Regarding claim 10, the combined references teach, attaching a fastening cord to the first fastening loop to the second fastening loop (as combined above, 110 of Depplito includes 20c and 20d of figure 17, in which, 20c and 20d are for holding an accessory strand, “apertures 20a,b, 20c,d and 20e,f for holding a separate accessory 
While Depplito discloses in [0007], “At least one of two opposed ends of the accessory strand includes a fastener, which is used to secure the fastener end of the strand to another portion of the accessory strand”, the combined references fail to teach, further comprising steps of: attaching a first hook of a fastening cord to the first fastening loop;  10and attaching a second hook of the fastening cord to the second fastening loop.
Wilkinson, connection members for a garment, Abstract and [0041], teaches, further comprising steps of: attaching a first hook of a fastening cord to the first fastening loop;  10and attaching a second hook of the fastening cord to the second fastening loop (“Each strap segment comprises one or more end connectors 12 and one or more strap lengths 14”, [0035], “Along the perimeter of each end connector is a gate 15 sized to accommodate attaching end connector 12 to loop connectors 13 or intermediary connectors 17 and to accommodate attaching end connector 12 to a receptacle 20 on the product being modified. See FIGS. 7-8, which show an example of receptacle 20.”, [0036], therefore, further comprising steps of: a first 12 of 14 is attached to a first 20; 10and a second 12 of 14 is attached to a second 20, figures 1, 2, 7 and 8).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fastening cord of Depplito with first and second hooks that releasably attach to respective fastening loops as taught by Wilkinson in order to provide the user with “modular strap segments [that] are chosen and configured according to the consumer's desired aesthetic appearance and .

    PNG
    media_image1.png
    613
    575
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2002/0023289 by Arias discloses a neck collar with fastening loops, a fastening cord and first and second hooks.

3. 2013/0061370 by Ezell discloses a neck device with a cooling pad, with a closure attachment device.
4. 2013/0047316 by Gillan discloses a neck device with fastening loops, a fastening cord and first and second hooks.
5. 2,835,945 by Hilsinger discloses a neck device with first and second connector loops and a cord having first and second hooks that attach to the connector loops and first and second hooks that attach to a pair of glasses.
6. 2003/0110798 by Ignatowski discloses a cord having first and second hooks that attach to the connector loops and first and second hooks that attach to a pair of glasses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732